DETAILED ACTION
This office action is a response to the application filed 2 December 2020 as a continuation of application 15/164,632 filed 25 May 2016 and claiming benefit from provisional application 62/193,340 filed 16 July 2015, wherein claims 1-24 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim limitation on line 5 appears to be a typo.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 is found to invoke 35 U.S.C. 112(f) with its use of the “means for receiving, means for identifying, and means for decoding” language.  The specification does provide structure for these to be performed, namely the processor and memory, similar to what is claimed in Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-14, 16-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2015/0334689 A1), hereafter referred Nishio, in view of Zhao et al. (US 2015/0215903 A1), hereafter referred Zhao, further in view of Vanganuru et al. (US 2013/0322277 A1), hereafter referred Vanganuru.  Nishio, Zhao, and Vanganuru were cited by applicant’s IDS filed 2 December 2020.

Regarding claim 1, Nishio teaches a method of wireless communication in a system that supports a first duration transmission time interval (TTI) and a second duration TTI that is greater than the first duration TTI, comprising:
receiving a sidelink control message comprising an indicator of a pattern corresponding to a sequence of data and reference signal transmissions (Nishio, [0042]; a receiving section that receives control information indicating an amount of resource);
identifying the pattern based at least in part on the indicator (Nishio, Claim 7, the decoder identifies the region for decoding based on the received subframe pattern information).
Nishio does not expressly teach decoding the sequence of data and reference signal transmissions using the pattern.
However, Zhao teaches decoding the sequence of data and reference signal transmissions using the pattern (Zhao, [0136]; a WTRU may determine resources to measure based on the available resources for D2D transmissions, such as data patterns and report successfully decoded discovery signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio to include the above recited limitations as taught by Zhao in order to determine the collision probability for a resource (Zhao, [0109]).
Nishio in view of Zhao does not expressly teach the sequence of data and reference signal transmissions use the first duration transmission time interval (TTI).
However, Vanganuru teaches the sequence of data and reference signal transmissions use the first duration transmission time interval (TTI) (Vanganuru, [0098]; in the subframe structures 802 and 804, the TTI length is equal to one subframe).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio in view of Zhao to include the above recited limitations as taught by Zhao in order to facilitate scheduling (Vanganuru, [0089]).

Regarding claim 12, Nishio teaches an apparatus for wireless communication in a system that supports a first duration transmission time interval (TTI) and a second duration TTI that is greater than the first duration TTI, comprising:
means for receiving a sidelink control message comprising an indicator of a pattern corresponding to a sequence of data and reference signal transmissions (Nishio, [0042]; a receiving section that receives control information indicating an amount of resource);
means for identifying the pattern based at least in part on the indicator (Nishio, Claim 7, the decoder identifies the region for decoding based on the received subframe pattern information).
Nishio does not expressly teach means for decoding the sequence of data and reference signal transmissions using the pattern.
However, Zhao teaches means for decoding the sequence of data and reference signal transmissions using the pattern (Zhao, [0136]; a WTRU may determine resources to measure based on the available resources for D2D transmissions, such as data patterns and report successfully decoded discovery signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio to include the above recited limitations as taught by Zhao in order to determine the collision probability for a resource (Zhao, [0109]).
Nishio in view of Zhao does not expressly teach the sequence of data and reference signal transmissions use the first duration transmission time interval (TTI).
However, Vanganuru teaches the sequence of data and reference signal transmissions use the first duration transmission time interval (TTI) (Vanganuru, [0098]; in the subframe structures 802 and 804, the TTI length is equal to one subframe).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio in view of Zhao to include the above recited limitations as taught by Zhao in order to facilitate scheduling (Vanganuru, [0089]).

Regarding claim 13, Nishio teaches a non-transitory computer-readable medium storing code (Nishio, [0271]-[0273]; software in cooperation with hardware) for wireless communication in a system that supports a first duration transmission time interval (TTI) and a second duration TTI that is greater than the first duration TTI, the code comprising instructions executable to:
recve a sidelink control message comprising an indicator of a pattern corresponding to a sequence of data and reference signal transmissions (Nishio, [0042]; a receiving section that receives control information indicating an amount of resource);
identify the pattern based at least in part on the indicator (Nishio, Claim 7, the decoder identifies the region for decoding based on the received subframe pattern information).
Nishio does not expressly teach decode the sequence of data and reference signal transmissions using the pattern.
However, Zhao teaches decode the sequence of data and reference signal transmissions using the pattern (Zhao, [0136]; a WTRU may determine resources to measure based on the available resources for D2D transmissions, such as data patterns and report successfully decoded discovery signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio to include the above recited limitations as taught by Zhao in order to determine the collision probability for a resource (Zhao, [0109]).
Nishio in view of Zhao does not expressly teach the sequence of data and reference signal transmissions use the first duration transmission time interval (TTI).
However, Vanganuru teaches the sequence of data and reference signal transmissions use the first duration transmission time interval (TTI) (Vanganuru, [0098]; in the subframe structures 802 and 804, the TTI length is equal to one subframe).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio in view of Zhao to include the above recited limitations as taught by Zhao in order to facilitate scheduling (Vanganuru, [0089]).

Regarding claim 14, Nishio teaches an apparatus for wireless communication in a system that supports a first duration transmission time interval (TTI) and a second duration TTI that is greater than the first duration TTI, comprising:
a processor (Nishio, [0273]; general processor);
memory in electronic communication with the processor (Nishio, [0271]; software in cooperation with hardware); and
instructions stored in the memory and operable, when executed by the processor (Nishio, [0271]; software), to cause the apparatus to:
receive a sidelink control message comprising an indicator of a pattern corresponding to a sequence of data and reference signal transmissions that use the first duration TTI (Nishio, [0042]; a receiving section that receives control information indicating an amount of resource);
identify the pattern based at least in part on the indicator (Nishio, Claim 7, the decoder identifies the region for decoding based on the received subframe pattern information).
Nishio does not expressly teach decode the sequence of data and reference signal transmissions using the pattern.
However, Zhao teaches decode the sequence of data and reference signal transmissions using the pattern (Zhao, [0136]; a WTRU may determine resources to measure based on the available resources for D2D transmissions, such as data patterns and report successfully decoded discovery signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio to include the above recited limitations as taught by Zhao in order to determine the collision probability for a resource (Zhao, [0109]).
Nishio in view of Zhao does not expressly teach the sequence of data and reference signal transmissions use the first duration transmission time interval (TTI).
However, Vanganuru teaches the sequence of data and reference signal transmissions use the first duration transmission time interval (TTI) (Vanganuru, [0098]; in the subframe structures 802 and 804, the TTI length is equal to one subframe).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio in view of Zhao to include the above recited limitations as taught by Zhao in order to facilitate scheduling (Vanganuru, [0089]).

Regarding claims 3 and 16, Nishio in view of Zhao further in view of Vanganuru teaches the method of claim 1 and the apparatus of claim 14 above.  Further, Nishio teaches further comprising:
wherein the sidelink control message is received during the first duration TTI (Nishio, [0042]; receive control information for a first resource region and received in).
Nishio does not expressly teach receiving a synchronization or discovery signal during the second duration TTI.
However, Zhao teaches receiving a synchronization or discovery signal during the second duration TTI (Zhao, [0245]-[0248]; the gap pattern may indicate the TTIs when the WTRU may not be scheduled for normal communications and a discovery signal may be transmitted).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio to include the above recited limitations as taught by Zhao in order to determine the collision probability for a resource (Zhao, [0109]).

Regarding claims 4 and 17, Nishio in view of Zhao further in view of Vanganuru teaches the method of claim 3 and the apparatus of claim 16 above.  Nishio does not expressly teach establishing a sidelink connection with a mobile device based at least in part on the synchronization or discovery signal, wherein the sidelink control message is received from the mobile device.
However, Zhao teaches establishing a sidelink connection with a mobile device based at least in part on the synchronization or discovery signal, wherein the sidelink control message is received from the mobile device (Zhao, [0249]; D2D WTRUs may select resources for transmitting a discovery signal where the network allocates resources to one or more D2D WTRUs on a WTRU specific manner and each WTRU may be scheduled with dedicated resources to transmit a discovery signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio to include the above recited limitations as taught by Zhao in order to determine the collision probability for a resource (Zhao, [0109]).

Regarding claims 5 and 18, Nishio in view of Zhao further in view of Vanganuru teaches the method of claim 1 and the apparatus of claim 14 above.  Nishio in view of Zhao does not expressly teach wherein the sequence of data and reference signal transmissions comprises a set of first duration TTIs, and wherein each TTI of the set of first duration TTIs comprises either data or a reference signal.
However, Vanganuru teaches wherein the sequence of data and reference signal transmissions comprises a set of first duration TTIs, and wherein each TTI of the set of first duration TTIs comprises either data or a reference signal (Vanganuru, [0094]-[0098]; the crosslink physical data channel (XPDCH) may be the primary data carrier, and a cross link Sounding Reference Signal (XSRS) may be used to identify the sources of interference on the XPCCH and XPDCH where the eNB may signal the transmission parameters for each D2D link in each TTI).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio in view of Zhao to include the above recited limitations as taught by Zhao in order to facilitate scheduling (Vanganuru, [0089]).

Regarding claims 6 and 19, Nishio in view of Zhao further in view of Vanganuru teaches the method of claim 5 and the apparatus of claim 18 above.  Nishio in view of Zhao does not expressly teach wherein each TTI of the set of first duration TTIs comprises a symbol period.
However, Vanganuru teaches wherein each TTI of the set of first duration TTIs comprises a symbol period (Vanganuru, [0098]; in subframe 802 and 804, the TTI length is equal to one subframe and in subframe 806 and 808, the TTI length is equal to 2 ms).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio in view of Zhao to include the above recited limitations as taught by Zhao in order to facilitate scheduling (Vanganuru, [0089]).

Regarding claims 7 and 20, Nishio in view of Zhao further in view of Vanganuru teaches the method of claim 1 and the apparatus of claim 14 above.  Nishio does not expressly teach wherein a data symbol of the sequence of data and reference signal transmissions comprises the sidelink control message.
However, Zhao teaches wherein a data symbol of the sequence of data and reference signal transmissions comprises the sidelink control message (Zhao, [0081]; one or more embodiments may be applicable to Sidelink Control Information that may be carried on the Physical Sidelink Control Channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio to include the above recited limitations as taught by Zhao in order to determine the collision probability for a resource (Zhao, [0109]).

Regarding claims 9 and 22, Nishio in view of Zhao further in view of Vanganuru teaches the method of claim 1 and the apparatus of claim 14 above.  Further, Nishio teaches wherein the sidelink control message comprises a resource block assignment, a modulation and coding scheme (MCS), a timing advance, a group destination identification (ID), or a time resource allocation, or any combination thereof (Nishio, [0007]; DCI also includes a modulation and coding scheme (MCS)).

Regarding claims 10 and 23, Nishio in view of Zhao further in view of Vanganuru teaches the method of claim 1 and the apparatus of claim 14 above.  Nishio does not expressly teach further comprising:
receiving from a base station a request for a sidelink quality report; and
transmitting the sidelink quality report to the base station in response to the request.
However, Zhao teaches further comprising:
receiving from a base station a request for a sidelink quality report; and
transmitting the sidelink quality report to the base station in response to the request (Zhao, [0147]; the WTRU may initiate transmission of a report when it receives L3 signaling that requests a report).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio to include the above recited limitations as taught by Zhao in order to determine the collision probability for a resource (Zhao, [0109]).

Regarding claims 11 and 24, Nishio in view of Zhao further in view of Vanganuru teaches the method of claim 10 and the apparatus of claim 23 above.  Nishio does not expressly teach further comprising:
receiving an indication from the base station to operate using the first duration TTI, wherein the indication is responsive to the sidelink quality report.
However, Zhao teaches further comprising:
receiving an indication from the base station to operate using the first duration TTI, wherein the indication is responsive to the sidelink quality report (Zhao, [0245]; upon receiving a report, the eNB may determine, provide, and configure a gap pattern for the WTRU, where the gap pattern indicates the TTIs when the WTRU may not be scheduled).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio to include the above recited limitations as taught by Zhao in order to determine the collision probability for a resource (Zhao, [0109]).

Claims 2, 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Zhao further in view of Vanganuru as applied to claims 1 and 14 above, and further in view of “eNB Controlled Resource Allocation for D2D Communication” by Intel Corporation at 3GPP TSG RAN WG1 Meeting #77 at Seoul, Korea, 19-23 May 2014, hereafter referred Intel.  Intel was cited by applicant’s IDS filed 2 December 2020.

Regarding claims 2 and 15, Nishio in view of Zhao further in view of Vanganuru teaches the method of claim 1 and the apparatus of claim 14 above.  Nishio in view of Zhao further in view of Vanganuru does not expressly teach wherein identifying the pattern comprises:
selecting the pattern from a predetermined set of patterns based at least in part on the indicator.
However, Intel teaches wherein identifying the pattern comprises:
selecting the pattern from a predetermined set of patterns based at least in part on the indicator (Intel, p. 3, Table 2; the eNB may indicate the preconfigured retransmission patterns used for direct transmission).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio in view of Zhao further in view of Vanganuru to include the above recited limitations as taught by Intel in order to define different error cases in the UE behavior (Intel, p. 3 Section 3.2 D2D scheduling grant).

Regarding claims 8 and 21, Nishio in view of Zhao further in view of Vanganuru teaches the method of claim 1 and the apparatus of claim 14 above.  Nishio in view of Zhao further in view of Vanganuru does not expressly teach wherein the sequence of data and reference signal transmissions comprises two or more TTIs corresponding to data retransmissions.
However, Intel teaches wherein the sequence of data and reference signal transmissions comprises two or more TTIs corresponding to data retransmissions (Intel, p. 5, Fig. 2; the data retransmission pattern can indicate information about the maximum number of retransmissions and their associate with subframes in RPTs).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Nishio in view of Zhao further in view of Vanganuru to include the above recited limitations as taught by Intel in order to define different error cases in the UE behavior (Intel, p. 3 Section 3.2 D2D scheduling grant).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416